Citation Nr: 0735884	
Decision Date: 11/14/07    Archive Date: 11/26/07

DOCKET NO.  04-19 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a heart disorder, to 
include as secondary to service-connected PTSD.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to May 1969.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of rating decisions of the St. Louis, Missouri, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The veteran testified at a Board hearing at the RO before the 
undersigned Veterans Law Judge in September 2005.  

In February 2006, the Board reopened the veteran's claim of 
entitlement to service connection for post-traumatic stress 
disorder (PTSD) and remanded the issues of service connection 
for a heart disorder, and de novo review of service 
connection for PTSD, for further development and 
adjudication.  

In July 2007, the RO granted service connection for PTSD and 
evaluated the condition as 30 percent disabling, effective 
April 9, 2003.  The veteran's claim of entitlement to service 
connection for heart disorder has been returned to the Board 
for further review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After a careful review of the claims folder, the Board finds 
that the veteran's claim must be remanded for further action.  

Here, the veteran contends that the veteran's service-
connected PTSD has caused or aggravated his cardiac 
arrhythmias.  In support of his contentions, the veteran, 
through his representative, has cited to a VA Fast Letter 04-
27 that indicates a link between atherosclerotic heart 
disease, hypertensive vascular disease, and POW status in 
veterans.  The veteran's representative also noted a 1997 
study of Vietnam veterans diagnosed with PTSD that indicated 
a significantly increased risk of circulatory disease many 
years after service.  And the veteran's representative also 
pointed to studies that indicate that long-term stress may 
produce a variety of cardiovascular changes, including 
cardiac arrhythmias.  A VA examination has not been afforded 
to the veteran in order to determine the question of whether 
the veteran's PTSD has caused or aggravated his diagnosed 
cardiac arrhythmias.  

Based on the foregoing, the Board finds that this matter 
should be remanded for a VA examination in order to determine 
whether it is as least as likely as not that the veteran's 
service-connected PTSD has caused or aggravated his diagnosed 
cardiac arrhythmias.

Prior to affording a VA examination, the RO should contact 
the veteran and his  representative and request that he 
identify all VA and non-VA health care providers, other than 
those already associated with the veteran's claims file, that 
treated the veteran since service for PTSD or his heart 
condition.  In this regard, the Board notes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered to be constructively 
in the possession of VA adjudicators during the consideration 
of a claim, regardless of whether those records are 
physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-
67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  
Pursuant to the VCAA, VA must obtain these outstanding 
records.  See 38 U.S.C.A. § 5103A(b-c) (West 2002); 38 C.F.R. 
§ 3.159(c) (2004).  

In addition, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate his claim of entitlement to 
service connection, and was provided with notice of the type 
of evidence necessary to establish a disability rating or 
effective date for the disability on appeal.  The veteran was 
not, however, provided with information regarding the 
elements required to show service connection for a disability 
as secondary to a service-connected disability.  This case 
must therefore be remanded for proper notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  Send the veteran and his 
representative, if any, a letter that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The letter should 
explain, what, if any, information and 
(medical and lay) evidence not previously 
provided to VA is necessary to 
substantiate the claim of entitlement to 
service connection for a heart disorder, 
to include as secondary to service-
connected PTSD.  The letter should 
indicate which portion of the evidence, 
if any, is to be provided by the veteran 
and which portion, if any, VA will 
attempt to obtain on his behalf.  The 
letter should also request that the 
veteran provide any evidence in his 
possession that pertains to the claim, 
and should contain an explanation as to 
the information or evidence needed to 
establish a disability rating and 
effective date for the claims on appeal, 
as outlined by the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  Contact the veteran and request that 
he identify all VA and non-VA health care 
providers, other than those already 
associated with the claims file, who 
treated the veteran since service for 
PTSD and his heart condition.  The aid of 
the veteran in securing these records, to 
include providing necessary 
authorizations, should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran should be informed in writing.  
If the veteran believes that all relevant 
medical records have been obtained, ask 
that he notify the VA that there is no 
more evidence to submit in order to 
prevent further delay in the adjudication 
of the claim. 

3.  After associating all outstanding 
records with the claims folder pursuant 
to the above-requested development, the 
RO should arrange for an appropriate VA 
examination in order to determine the 
question of whether the veteran has a 
heart condition that had its onset in or 
was due to his active duty service, or 
was caused or aggravated by his service-
connected PTSD.  It is imperative that 
the reviewing physician who is designated 
to examine the claims folder reviews the 
medical records contained in claims 
folder, and acknowledges such review in 
the medical opinion report.  Based on a 
review of the veteran's medical history 
and with consideration of sound medical 
principles, the reviewing physician is 
asked to address the following questions:

(a)  Is it at least as likely as not (50 
percent probability or more) that a heart 
condition, to include cardiac 
arrhythmias, had its onset during his 
active service, or was manifested within 
one year from discharge, or was otherwise 
etiologically related to any incident 
that occurred during his period of 
service?  

(b)  Is it at least as likely as not (50 
percent probability or more) that any 
disease or injury of service origin, to 
include the veteran's service-connected 
PTSD, contributed substantially or 
materially to the cause of the veteran's 
heart condition, to include cardiac 
arrhythmias?  The examiner is asked to 
comment on the July 2007 statement, and 
referenced medical studies therein, 
contending that the veteran's PTSD has 
put undue stress on his body systems, and 
this stress has caused or aggravated his 
cardiac arrhythmias.
 
The examiner should set forth the 
complete rationale for any conclusions 
drawn or opinions expressed, in the 
record, in a legible report.

4.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), re-adjudicate the issue of 
entitlement to service connection for a 
heart disorder in light of all pertinent 
evidence and legal authority.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006
).



